UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A Amendment No. 1 [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended February 28, 2015 []Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-196109 ARTEX CORP. (Exact name of small business issuer as specified in its charter) Nevada 41-2282815 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) CIECHOCIN 28, CIECHOCIN, 87-100, POLAND (Address of principal executive offices) + 1 (Issuer's telephone number) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act.Yes  No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No  State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5,600,000 common shares issued and outstanding as of April 2, 2015. The Company is filing this Amendment No. 1 to its Annual Report on Form 10-K for the year ended February 28, 2015 (the “Form 10-K”), which was originally filed with the Securities and Exchange Commission on April 3, 2015, for the sole purpose of furnishing the Auditors Report dated March 22, 2015. No other changes have been made to the Form 10-K. This Amendment does not reflect events that have occurred after the April 3, 2015 filing date of the Form 10-K, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 7 Item 2 Properties. 7 Item 3. Legal proceedings. 7 Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters. 7 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 8. Financial Statements and Supplementary Data. 13 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information. 23 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company. 24 Item 11. Executive Compensation. 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 Item 13. Certain Relationships and Related Transactions, and Director Independence. 25 Item 14. Principal Accounting Fees and Services. 26 PART IV Item 15. Exhibits 26 Signatures 26 3 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. PRODUCT Our product will be popcorn. The flavors will be added by customers. Main ingredients are popcorn kernels, salt, and oil. Preparation will be done in 12 oz popcorn machines with cart. TARGET MARKET Our company is planning to target low and middle income families in Poland. We plan to start in Warsaw and Metropolitan area, with future planned expansion to Krakow and Lodz. Thorough the ongoing economic crisis in European Union,Poland is the only country not to experience a fall in GDP. Therefore, the buying power of our target market has not decreased.(Source: http://gain.fas.usda.gov ) COMPETITION Our competition islarge number of small vendors, and hundreds of artisan producers, who sell snack products as well as packaged popcorn. Many of them hold the same product price. Our competitive advantage is the freshness of our product; it is made in front of the customer. We are in competitive disadvantage due to the additional cost associated with required regulatory filings for publicly traded companies, foreign exchange rates fluctuations and import duty and value added tax. We intend to counteract those costs by increasing our selling prices. If we raise the price of our popcorn, some of our customers may not be willing or able to pay the increased prices causing a reduction in our sales which may affect our business negatively.This may negatively affect the Company’s financial performance and results of operations. In order to compete in this market we have to be price conscious and have name recognition. In order to achieve the name recognition we will have to follow our marketing strategy, and if any additional funds will be available, spent it on additional advertising. MARKETING Initially we plan to place our stands in the malls. Our company’ ads and commercials will be placed in malls’ advertising magazines, and internal commercials. Sales personnel will be giving free samples to the people. In addition, we will be hiring marketing company that does direct mail and mailbox mailer. Mailbox mailer is simply going around the area close to where our stands are and placing coupons in the mail box. Direct-mail is a list of people that signed up to receive coupons but may be living in different areas. 4 EQUIPMENT 12 oz. popcorn machine with cart: Dimensions: 24"Wx46"Lx66" H (.61m W x 1.17m L x 1.68m H) Operational space: 1square meter Weight: 179 lbs. Power usage: 120 Volts; 1790 Watts; 15 Amps Outlet type: 3-prong outlet; Circuit: 20 amps Warranty: 3 years manufacturing warranty Size: 12 (oz) Holding Capacity: 48 (oz) Production / Hour: 220 (oz) Frame Materials: Stainless steel; Stainless Steel Foodzone and Tempered Glass Panels Cart materials: Steel, Powdered-Coated Finish Kettle: Side-Hinged ,High-Output, Hard-Coat Anodized Aluminum Built-In Under Tray Warming Deck: 50-watt heating element Popcorn machine: Dimensions: 24"w x 20"L x 36"h Weight: 103lbs Cart: Dimensions: 20"W x 46"L x 30"H Weight: 76 lbs SUPPLIES All our supplies, such as corn, oils (coconut or canola), salt, flavoring, kettle cleaning kits and packaging will be purchased from the local stores in Warsaw and Metropolitan area. There is no need to invest in high inventory levels due to its high availability. Local stores there the supplies can be purchased are ranging from local corner stores to supermarket chains such as Alma, Bomi, Piotr i Pawel, Carrefour , Kaufland , and Tesco. Therefore, we plan to keep minimal inventory on hands. FREIGHT We plan to ship 12 oz. popcorn machines with carts from the US to Poland. All the supplies will be bought locally in Poland and will not require costly shipping costs. At this stage we do not have written contract with any of the shipment companies. CONTRACTS We do not have any contracts in place. When we will know the quantity of equipment we can afford, discounts if any can be discussed/negotiated with the equipment manufacturers and shipment companies. PERMITS At this stage of our company development, we do not have any permits. Vending business operators required to have a permit in order to sell products to the public. Permits will be obtained from government for the cost of $180 per cart. Permits have to be renewed annually and are issued for specific geographic zones. Additional permits will have to be purchased for specific ventures such as expo shows and concerts. Cost is varied based on the venture from $20 to $80 per venture.We do not require any certification for product (popcorn) because all direct materials will be purchased locally; therefore, no certification will be required. 5 POPCORN CARTS PLACMENT LOCATIONS Initially we plan to place 12 oz. popcorn machines with carts in the malls in Warsaw and Metropolitan area. Our future expansion will be based on the amount of finance obtained. Popcorn stands will be placed in other major cities such as Krakow and Lodz and in the following locations: expo shows, concerts, Schools, Convention Centers, Zoos, Midways, Concession Stands, and Snack Bars. We might be able to enter into revenue sharing agreement with the owners/management for the taken space for the commission up to 20% of gross margin. Owner of the rental space will be paid negotiated percentage (up to 20%) of the location monthly gross margin. OFFICE Director provides our company with office space at no charge. Office is located at Ciechocin 28, Ciechocin, 87-100 Poland. LEASES Our 12 oz. popcorn machine with cart requires one square meter of operational space. Lease terms and durations in Warsaw and Metropolitan area malls as follows: 1. Rate is ranging from $75 to $200 per moths or $900 to $2,400 per year. Tacking in to the account conservatism, our lease expense per location we will be $200 per month or $2,400 per year. 2. Duration of short term lease varies from 1 to 12 months. Tacking in to the account conservatism, our lease duration per location we will be 12th months. 3. Lease payment is due at the signing of the lease. Director will be a guarantor for the leases. To remove Director’ personal liability, full amount of the lease term will be due on the singing of the lease. (Source: Personal visits to six random malls located in Warsaw and Metropolitan area: Arkadia, Blue City, Atrium Reduta, King Cross Praga, Zlote Tarasy, and Sadyba Best Mall) PRICING Our product pricing will be at the same level as our surrounding competition. Suggested Sale Price: Cost Profit (Source: Personal visits to six random stores located in Warsaw and Metropolitan area.) Our future pricing will reflect inflation and general commodity price increases. To keep in line with our competition, we may be forced to lower the price of our popcorn below our set pricing to keep up with completion, which will affect our profits. Our cost estimate is based on average supply cost to be purchased from regular stores in Warsaw and Metropolitan area. INSURANCE We do not hold any insurance. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. 6 EMPLOYEES AND EMPLOYMENT AGREEMENTS We are going to hire locals for the positions of sales people. Sales personnel salary remuneration will be commission based. Standard rate will be 20% of gross sales. When we will have at least five stands managers will be hired from locals or promoted from the sales people. Managers’ remuneration is commission of 5% of gross sales. At present, we have no employees other than, Jacek Niezgoda, our president and director. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt such plans in the future. There are presently no personal benefits available to any officers, directors or employees. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are not quoted on the OTC Bulletin Board at this time.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. As of February 28, 2015, no shares of our common stock have traded Number of Holders As of February 28, 2015, the 5,600,000 issued and outstanding shares of common stock were held by a total of 30 shareholders of record. 7 Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended February 28, 2015 and or the period from October 24, 2013(inception) to February 28, 2015 . We have not paid any cash dividends since October 24, 2013(inception) and do not foresee declaring any cash dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On February 13, 2014, the Company issued 3,500,000 shares of common stock to a director for cash proceeds of $3,500 at $0.001 per share. Between March 2014 and February 2015, the Company sold 2,100,000 shares of common stock for net cash proceeds of $20,715 at $0.01 per share. There were 5,600,000 shares of common stock issued and outstanding as of February 28, 2015. Purchase of our Equity Securities by Officers and Directors On February 13, 2014, Artex Corp.offered and sold 3,500,000 share of common stock to our president and director, Jacek Niezgoda, for a purchase price of $0.001 per share, for aggregate offering proceeds of $3,500 and on February 13, 2014 Artex Corp.made the offer and sales in reliance on the exemption from registration afforded by Section 4(2) to the Securities Act of 1933, as amended (the “Securities Act”), on the basis that the securities were offered and sold in a non-public offering to a “sophisticated investor” who had access to registration-type information about the Company. No commission was paid in connection with the sale of any securities an no general solicitations were made to any person. Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. RESULTS OF OPERATIONS We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. FISCAL YEAR ENDED FEBRUARY 28, 2, 2014. Revenue We recognized no revenue during the twelve months ended February 28, 2015 and for the period from October 24, 2013(Inception) to February 28, 2014. 8 Operating expenses We incurred operating expenses of $22,995 during the twelve months ended February 28, 2015 compared to $3,515 as of February 28, 2014. Our operating expenses consisted of bank service charges and professional fees. Expenses incurred during the fiscal year ended February 28, 2015 as compared to period ended February 28, 2014 increased primarily due to the increased scale and scope ofbusinessoperations. Net Losses Our net loss for the fiscal year ended February 28, 2015 was $22,995 compared to a net loss of $3,515 as of February 28, 2014due to the factors discussed above. Liquidity and Capital Resources As of February 28, 2015, our total assets were $4,405 comprised of cash and cash equivalents $2,566 and equipment $1,839. Our total liabilities were $6,700 comprised a loan from director $6,700. As of February 28, 2014, our total assets were $3,685 comprising of cash $1,846 and equipment of $1,839. Our total liabilities were $3,700 comprised of accounts payable $3,500 and a loan from director $200. Shareholders’ equity (deficit) has increased from $(15) as of February 28, 2014 to $(2,295) as of February 28, 2015. Increase in the deficit was due to the increase in operating expenses. The Company has accumulated a deficit of $(26,510) as of February 28, 2015 and further losses are anticipated in the development of its business. Accordingly, there is substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and, or, obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand, loans from directors and, or, the private placement of common stock. Because of the Company’s history of losses, its independent auditors, in the reports on the financial statements for the year ended February 28, 2015 and February 28, 2014, expressed substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that could result from the outcome of this uncertainty. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the fiscal year ended February 28, 2015, net cash flows used in operating activities was $26,495 compared to $15 for February 28, 2014 . Cash Flows from Investing Activities We neither used nor generated cash from investing activities for the fiscal year ended February 28, 2015. Cash used in investing activities was $1,839 for the year ended February 28, 2014. 9 Cash Flows from Financing Activities We have financed our operations primarily from the sale of shares of our common stock or by way of loan from our director. For the fiscal year ended February 28, 2015, net cash from financing activities was $27,215 consisting of $20,715 of proceeds received from the sale of shares of our common stock and $6,500 by way of loan from a director. For the fiscal year ended February 28, 2014, net cash provided by financing activities was $3,700 consisting of $3,500 of proceeds from the sale of shares of our common stock and $200 by way of loan from a director. PLAN OF OPERATION AND FUNDING We expect that working capital requirements will continue to be funded through a combination of our existing funds and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: 1. Legal and professional fees (associated with maintaining reporting status) 2. Permits 3. Leases for retail locations 4. Website development 5. Purchase of additional equipment 6. Marketing expenses We intend to finance these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. MATERIAL COMMITMENTS As of the date of this Annual Report, we do not have any material commitments. PURCHASE OF SIGNIFICANT EQUIPMENT We have not purchased any significant equipment during the last - twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our February 28, 2015 and February 28, 2014 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. 10 SIGNIFCANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America, and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and reflect all adjustments, consisting of normal recurring adjustments, which management believes are necessary to fairly present the financial position, results of operations, stockholders’’ equityand cash flows of the Company for the year ending February 28, 2015 Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting).The Company has adopted a February 28 fiscal year end. Cash and Cash Equivalents The Company considers all highly liquid investments with the original maturities of three months or less to be cash equivalents. The Company had $2,566 of cash as of February 28, 2015. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents and amounts due to shareholder. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. Depreciation, Amortization, and Capitalization The Company records depreciation and amortization when appropriate using both straight-line and declining balance methods. Assets depreciated and amortized over their estimated useful life.Expenditures for maintenance and repairs are charged to expense as incurred. Additions, major renewals and replacements that increase the property’s useful life are capitalized. Property sold or retired, together with the related accumulated depreciation is removed from the appropriated accounts and the resultant gain or loss is included in net income. Income Taxes Income taxes are computed using the asset and liability method.Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws.A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue when products are fully delivered or services have been provided and collection is reasonably assured. Stock-Based Compensation Stock-based compensation is accounted for at fair value in accordance with ASC Topic 718.To date, the Company has not adopted a stock option plan and has not granted any stock options. 11 Basic Income (Loss) Per Share Basic income (loss) per share is calc ulated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of February 28, 2015. Comprehensive Income The Company has which established standards for reporting and display of comprehensive income, its components and accumulated balances.When applicable, the Company would disclose this information on its Statement of Stockholders’ Equity.Comprehensive income comprises equity except those resulting from investments by owners and distributions to owners. The Company has not had any significant transactions that are required to be reported in other comprehensive income. Recent Accounting Pronouncements Artex Corp.does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. 12 Item 8. Financial Statements and Supplementary Data ARTEX CORP. FINANCIAL STATEMENTS For the Years Ended February 28, 2015 and For the Period From October 24, 2013 (Inception) to February 28, 2014 Table of Contents Page Report of Independent Registered Public Accounting Firm 14 Balance Sheets as of February 28, 2015and February 28, 2014 15 Statement of Operations for year ended February 28, 2015andFebruary 28, 2014 16 Statement of Stockholders’ Equity as ofFebruary 28, 2015and February 28, 2014 17 Statement of Cash Flows for the year ended February 28, 2015and February 28, 2014 18 Notes toFinancial Statements 19 13 HARRIS & GILLESPIE CPAS, PLLC CERTIFIED PUBLIC ACCOUNTANT’S 3, SUITE 202 SEATTLE, WA98103 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Artex Corp. We have audited the accompanying balance sheet of Artex Corp. (A Development Stage Company) as of February 28, 2015 and 2014 and the related statements of operations, stockholders’ deficit and cash flows for the periods then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Artex Corp. (A Development Stage Company) as of February 24, 2015 and 2014 and the results of its operations and cash flows for the periods then ended in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note #2 to the financial statements, although the Company has limited operations it has yet to attain profitability. This raises substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note #2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HARRIS & GILLESPIE CPA’S, PLLC Seattle, Washington March 22, 2015 14 Artex Corp. Balance Sheets February 28, 2015 February 28, 2014 ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Fixed Assets Equipment Total Fixed Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $
